Citation Nr: 0324539	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent disabling for a service connected lumbar spine 
disability manifested by limited and painful lumbosacral 
motion with right radiculopathy.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for service connected residuals of a right knee 
injury manifested by instability, following surgery.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1997 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Detroit, 
Michigan that granted service connection for a lumbar spine 
disorder and assigned an initial evaluation of 40 percent 
disabling.

This matter also comes before the Board from a May 1999 
rating decision that denied entitlement to an increased 
rating in excess of 20 percent disabling for a service 
connected right knee disorder, classified as residuals right 
knee injury, status post arthroscopic surgery with 
instability.  Previously, in December 1997 the Board 
essentially confirmed a 20 percent rating assigned for 
residuals of a right knee injury with instability and 
assigned a separate 10 percent rating for residuals of a 
right knee injury with traumatic arthritis.  With regard to 
the right knee, service connection is currently in effect for 
residuals of injury with instability rated as 20 percent 
disabling, right knee arthritic changes rated as 10 percent 
disabling and tender and painful scars associated with 
residuals of injury with instability following surgery rated 
as 10 percent disabling.  The only right knee issue developed 
for appellate review is that of an increased rating for 
residuals of a right knee injury with instability.  

In a supplemental statement of the case (SSOC) issued in 
November 1999 the RO stated that the veteran requested an 
increased rating for her right knee condition based on the 
arthritis condition.  Although reference was made to this in 
a subsequent SSOC, it does not appear that rating action has 
been taken on the issue of an evaluation in excess of 10 
percent for the veteran's service-connected right knee 
arthritis.  This issue is referred to the RO for further 
action.

In May 2002 the veteran testified before the undersigned at a 
hearing held at the RO located in Cleveland, Ohio.  A copy of 
the transcript is associated with the claims folder.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 2002 the Board undertook additional development 
on the issue on appeal pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.  

In December 2002 the Board provided notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  

The veteran did not waive review of all the evidence obtained 
by the agency of original jurisdiction pursuant to this 
development.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2) because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The veteran submitted documents to the Board consisting of VA 
and private treatment records between 1999 and 2001, along 
with a statement that described the nature of these documents 
and a statement saying "I waive jurisdiction by the VA 
Regional Office for these documents."  The Board received 
this statement and these records in August 2002, prior to 
initiating its internal development request.  

Evidence obtained pursuant to the Board's September 2002 
development request consists of reports of VA knee and spine 
examinations conducted in May 2003.    

This evidence has not been considered by the RO, and the 
appellant has not waived initial RO consideration of this 
particular evidence.  38 C.F.R. § 20.1304.  The veteran's 
waiver submitted in August 2002 explicitly limited the waiver 
of RO review  to the VA and private treatment records that 
were submitted with this waiver.  No other document that 
could be purported to waive RO review of the May 2003 VA 
examination reports is in the claims file.  

The rating criteria pertaining to low back disabilities were 
amended effective September 23, 2002, (Diagnostic Code 5293) 
and again effective September 26, 2003.  The RO has not had 
an opportunity to review the claim under the revised rating 
criteria.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the May 2003 VA 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the Board's directives and 
development and if not, the RO should 
implement corrective procedures, 
including additional examination and 
medical opinions if deemed warranted.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

4.  The RO should readjudicate the issues 
of entitlement to an increased initial 
evaluation for a lumbar spine disorder, 
currently evaluated as 40 percent 
disabling and entitlement to an increased 
evaluation in excess of 20 percent 
disabling for a service connected 
residuals of right knee injury with 
instability.  Review of the issue of an 
increased initial evaluation for the 
lumbar spine disorder should include 
consideration of the old and new 
Diagnostic Codes pertaining to the back, 
and particularly to intervertebral disc 
syndrome, and all evidence of record, 
including the evidence added to the 
record since the March 2001 SSOC.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations, not previously provided, 
pertaining to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examinations may adversely affect 
the outcome of her claims.  38 C.F.R. § 3.655 (2002).  



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




